PER CURIAM:
Pepi Schafler appeals the district court’s order entering judgment on a pending writ of garnishment on two of Schafler’s bank accounts to satisfy a judgment of attorney’s fees and costs against her. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.